Citation Nr: 9932907	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  97-15 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder, to exclude bilateral Morton's neuroma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel

INTRODUCTION

The veteran was a member of the Army National Guard from 
September 1982 to August 1989.  She apparently had active 
duty for training (ACDUTRA) from July 25, 1987 to August 8, 
1987.  Complete verification of ACDUTRA or inactive duty for 
training (INACDUTRA) periods has not been obtained.  This 
appeal arises from a January 1992 rating decision of the 
Pittsburgh, Pennsylvania, regional office (RO) which denied 
service connection for a bilateral foot condition.  This 
matter was Remanded by the Board in July 1997 for the purpose 
of obtaining additional medical evidence.  By a rating action 
dated in April 1999, the veteran was granted service 
connection for bilateral Morton's neuroma.  The RO considered 
this a grant of the benefits on appeal and considered the 
appeal withdrawn.  However, in a statement received in July 
1999, the veteran argued that the April 1999 decision had 
failed to adequately address her claim for service connection 
for bilateral foot problems to include reflexive sympathetic 
dystrophy, subtalar pronation, hammertoes, and Achilles 
tendonitis.  The issue on appeal has therefore been re-
characterized as entitlement to service connection for a 
bilateral foot disorder, to exclude bilateral Morton's 
neuroma.

The record shows that the veteran moved to Connecticut during 
pendency of this appeal.  Accordingly, jurisdiction of this 
matter was transferred to the Hartford, Connecticut, RO.

On June 9, 1997, a hearing was held at the RO before Richard 
D. Turano, who was a member of the Board of Veterans' Appeals 
(Board) at that time.  In a letter dated in September 1999, 
the Board advised the veteran that Mr. Turano was no longer 
employed by the Board, and that, by law, she had the right to 
another hearing before a member of the Board.  That same 
month, the veteran responded that she did not want an 
additional hearing.

The Board notes that this appeal initially included the issue 
of entitlement to an increased evaluation for service-
connected mitral valve prolapse.  However, in a statement 
received in July 1999, the veteran indicated that she wished 
to withdraw said appeal.  The issue of the veteran's 
entitlement to an increased evaluation for service-connected 
mitral valve prolapse is therefore no longer the subject of 
appellate review.


FINDINGS OF FACT

1.  The veteran has been diagnosed as having multiple foot 
problems including, but not limited to, extreme bilateral pes 
planus, bilateral hammertoes, tarsal tunnel syndrome, 
bilateral calcaneal bursa with pain, bilateral pes cavus, 
tendonitis of the lesser tendons with heel pain, possible 
arthritis of the feet and ankles, and reflex sympathetic 
dystrophy.

2.  In September 1998, a VA medical examiner opined that the 
veteran's long-standing "bilateral foot problems" were most 
likely secondary to mechanical abnormality, congenital in 
nature, that progressed and worsened beyond normal 
progression during her active military service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
bilateral foot disorder, to exclude Morton's neuroma, is well 
grounded.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA
 cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded (that is, that the claim is 
plausible).

For a well-grounded claim of service connection, there must 
be competent evidence of a current disability (a medical 
diagnosis), of inservice incurrence or aggravation of a 
disease or injury (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table); see also Brock v. Brown, 10 Vet. App. 155 
(1997) (noting that a well-grounded claim for service 
connection requires medical evidence of a nexus between an 
in-service injury or disease (or the aggravation thereof) and 
a current disability).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the veteran.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  If a reasonable doubt arises regarding service 
origin, or any other point, it should be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 
(1999).

Service connection is warranted for disability resulting from 
disease or injury that was either incurred in or aggravated 
by service.  38 U.S.C.A. §1131; 38 C.F.R. § 3.303 (1999).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

VA regulations further provide:

(a) General.  A preexisting injury or 
disease will be considered to have been 
aggravated by active military, naval, or 
air service, where there is an increase 
in disability during such service, unless 
there is a specific finding that the 
increase in disability is due to the 
natural progress of the disease.  (b) 
Wartime service; peacetime service after 
December 31, 1946.  Clear and 
unmistakable evidence (obvious or 
manifest) is required to rebut the 
presumption of aggravation where the 
preservice disability underwent an 
increase in severity during service.  
This includes medical facts and 
principles which may be considered to 
determine whether the increase is due to 
the natural progress of the condition.  
Aggravation may not be conceded where the 
disability underwent no increase in 
severity during service on the basis of 
all the evidence of record pertaining to 
the manifestations of the disability 
prior to, during and subsequent to 
service.  (1) The usual effects of 
medical and surgical treatment in 
service, having the effect of 
ameliorating disease or other conditions 
incurred before enlistment, including 
postoperative scars, absent or poorly 
functioning parts or organs, will not be 
considered service connected unless the 
disease or injury is otherwise aggravated 
by service.  (2) Due regard will be given 
the places, types, and circumstances of 
service and particular consideration will 
be accorded combat duty and other 
hardships of service.  The development of 
symptomatic 

manifestations of a preexisting disease 
or injury during or proximately following 
action with the enemy or following a 
status as a prisoner of war will 
establish aggravation of a disability.

38 C.F.R. § 3.306 (1999).

Available service medical records show that the veteran was 
treated for bilateral foot pain.  In a letter dated in April 
1990, W.S. Gurski, D.P.M., reported that he had evaluated the 
veteran for complaints of painful, achy feet in April 1989.  
Dr. Gurski said the veteran had forefoot varus with subtalar 
pronation of both feet, hypermobility in the forefoot, and 
tendonitis of the lesser tendons along with heel pain.  
Additional post-service medical records from the West Haven 
VA Medical Center (VAMC), B.E. McCarthy, D.P.M., and Dr. 
Gurski and VA examination reports reveal that the veteran has 
been diagnosed as having multiple foot problems including, 
but not limited to, Morton's neuroma, extreme bilateral pes 
planus, bilateral hammertoes, tarsal tunnel syndrome, 
bilateral calcaneal bursa with pain, bilateral pes cavus, 
possible arthritis of the feet and ankles, and reflex 
sympathetic dystrophy.  In this regard, the Board notes that 
VA outpatient records dated in December 1992 and May 1994 
contain findings that the veteran's foot condition preexisted 
her military service, but that her prolonged active service 
had aggravated said condition.  A similar determination was 
rendered in a February 1995 VA examination report.

What remains needed for a well-grounded claim of service 
connection in the present case is medical evidence that the 
increase in severity of the veteran's bilateral foot disorder 
was beyond the natural progression of the condition.  
Pursuant to the Board's July 1997 Remand, the RO afforded the 
veteran a VA orthopedic examination in September 1998 to 
procure an answer to this question.  Following an extensive 
review of the claims folder, the examiner concluded that the 
veteran had long-standing "bilateral foot problems" most 
likely secondary to mechanical abnormality, congenital in 
nature, that progressed and worsened beyond normal 
progression during her active military service.  The examiner 
stated that this was due to the veteran's increased activity 
during military training and activity, with more standing, 
more running, and more weight-bearing activity, including 
marching and uncomfortable military footgear with heavy 
backpacks and instruments.

Thus, in light of the aforementioned evidence, the Board 
finds that the veteran has submitted sufficient evidence 
showing her preexisting bilateral "foot problems" increased 
in severity during her military service beyond normal 
progression.  The claim is plausible.  The Board concludes, 
therefore, that the veteran's claim of entitlement to service 
connection for a bilateral foot disorder, to exclude Morton's 
neuroma, is well grounded.


ORDER

To the limited extent that the veteran's claim of entitlement 
to service connection for a bilateral foot disorder, to 
exclude Morton's neuroma, is well grounded, the appeal is 
granted.


REMAND

Because the claim of entitlement to service connection for a 
bilateral foot disorder, to exclude Morton's neuroma, is well 
grounded, VA has a duty to assist the veteran in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  Specifically, the Court has held that the 
duty to assist the veteran in obtaining and developing 
available facts and evidence to support her claim includes 
the procurement of medical records to which the veteran has 
made reference.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

As the Board has discussed in the present case, a VA examiner 
expressed the opinion in a September 1998 examination report 
that the veteran's long-standing "bilateral foot problems" 
were most likely secondary to mechanical abnormality, 
congenital in nature, and that those problems progressed and 
worsened beyond normal progression during her active military 
service.  Because the evidence of record shows that veteran 
has been diagnosed as having numerous foot disabilities 
including, but not limited to, extreme bilateral pes planus, 
bilateral hammertoes, tarsal tunnel syndrome, bilateral 
calcaneal bursa with pain, bilateral pes cavus, tendonitis of 
the lesser tendons with heel pain, possible arthritis of the 
feet and ankles, and reflex sympathetic dystrophy, the Board 
believes that the veteran's service connection claim must be 
remanded to obtain a medical opinion to determine likely 
etiology of each and every foot disability.  The Court has 
held that the Board, in rendering its final decision, must 
consider independent medical evidence in support of recorded 
findings, rather than provide its own medical judgment in the 
guise of a Board opinion.  Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  VA's duty to assist veterans also includes the 
procurement of medical opinions where necessary.  See Ashley 
v. Brown, 6 Vet. App. 52 (1993) (obtaining an advisory 
medical opinion is a viable way for the Board to fulfill its 
duty to assist an appellant).

Further, in reviewing the veteran's claim for service 
connection, the RO is reminded that the Court has held that 
separate manifestations of the same disability may be rated 
individually if none of the symptomatology for any one of the 
conditions is duplicative of or overlapping of the 
symptomatology of the other conditions.  In Esteban v. Brown, 
6 Vet. App. 259 (1994), the Court found that residuals of a 
face injury could be rated separately under disfigurement, 
painful scars and facial muscle damage.  If service 
connection for additional foot disability is granted, it 
should be determined whether the separate manifestations of 
the veteran's bilateral foot disorders may be rated 
independently.

The Board also notes that the veteran's service medical 
records appear to be incomplete.  In a letter dated in 
January 1990, the National Personnel Records Center (NPRC) 
reported that additional information was needed prior to it 
being able to perform a search of the veteran's service 
medical records.  To date, there is no indication that the RO 
has attempted to obtain such information.  The veteran's 
service medical records should be obtained prior to final 
appellate consideration of this matter.  The RO should also 
verify all periods of ACDUTRA and/or INACDUTRA.

In November 1996, the veteran was denied entitlement to 
service connection for left (minor) carpal tunnel syndrome, 
left (minor) shoulder impingement syndrome, thoracic 
kyphosis, low back pain, and fibromyalgia, as well as an 
increased rating for costochondritis.  She received notice of 
this decision on November 25, 1996.  Her representative made 
reference to these issues in a December 1996 VA Form 646, 
Statement of Accredited Representation in Appealed Case.  In 
a letter dated in January 1997, the RO informed the veteran 
that additional issues such as service connection for left 
(minor) carpal tunnel syndrome, left (minor) shoulder 
impingement syndrome, thoracic kyphosis, low back pain, and 
fibromyalgia were not ripe for appeal, and that, if she were 
in disagreement with the November 1996 rating decision, she 
needed to submit a specific Notice of Disagreement listing 
the conditions.  The veteran filed a notice of disagreement 
in June 1997 with the regard to "all issues" contained in 
that decision.  To date, there is no evidence that the 
appellant has been furnished a Statement of Case on the 
issues of entitlement to service connection for left (minor) 
carpal tunnel syndrome, left (minor) shoulder impingement 
syndrome, thoracic kyphosis, low back pain, and fibromyalgia 
and an increased rating for costochondritis.  As the filing 
of a notice of disagreement places a claim in appellate 
status, the Court has held that the RO's failure to issue a 
Statement of the Case is a procedural defect requiring 
remand.  See Godfrey v. Brown, 5 Vet. App. 127, 132 (1993); 
see also Archibold v. Brown, 9 Vet. App. 124, 130 (1996).

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should verify the dates of all 
ACDUTRA and/or INACDUTRA periods of 
service in the Army National Guard.

2.  The RO should appropriately contact 
the veteran and ask that she provide the 
complete names and addresses of all VA 
and non-VA health care providers who have 
treated her for her various foot 
disorders prior to service and since her 
service discharge.  All records not 
already included in the claims folder 
should be obtained, to include those from 
the West Haven VAMC, Dr. McCarthy, and 
Dr. Gurski.  Once obtained, all records 
must be associated with the claims 
folder.

3.  The RO should attempt to secure all 
of the veteran's service medical records 
through the NPRC.

4.  When the above has been accomplished, 
the veteran should be afforded a VA 
orthopedic examination.  The entire 
claims folder and a copy of this remand 
must be made available to the examiner 
for review prior to the examination.  
Such tests as the examiner deems 
necessary should be performed.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

The examiner is asked to render opinions 
as to the following issues: (Note, the 
standard of proof needed by VA laws and 
regulations is underlined, and the 
examiner should answer the questions as 
phrased.)  Specific reference should be 
made to any records in the claims file 
which support or form a basis for the 
conclusions reached.

a. The examiner should be asked to 
identify the correct diagnosis(es) of 
each and every foot problem currently 
suffered by the veteran.  A diagnosis of 
bilateral foot problems will not be 
acceptable.  For each diagnosis, the 
examiner should state whether it is at 
least likely as not that the condition 
had its onset in active duty.

For each current foot condition believed 
to have preexisted the veteran's active 
duty, the examiner should state whether 
it is indisputable that each condition 
had its onset prior to her active duty. 

b.  For each foot condition which 
indisputably preexisted her active duty, 
is it at least as likely as not that each 
such condition underwent an increase in 
severity during active service?

c.  If any foot condition underwent an 
increase in severity during active duty, 
is it indisputable that any increase 
during the period of active duty was due 
to the natural progress of the condition?

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special 
studies, or opinions requested, 
appropriate corrective action is to be 
implemented.

6.  The RO should furnish the veteran and 
her representative with a Statement of 
the Case (SOC) on the issues of 
entitlement to service connection for 
left (minor) carpal tunnel syndrome, left 
(minor) shoulder impingement syndrome, 
thoracic kyphosis, low back pain, and 
fibromyalgia and an increased rating for 
costochondritis.  There should be 
included with this document information 
concerning the need to file a substantive 
appeal to these issues if the Board is to 
address them.  A VA Form 9 should be 
provided for the veteran's use.  The SOC 
should include citations to all pertinent 
regulations.  The veteran must be 
informed
that she must file a substantive appeal 
to the SOC if she wishes the Board to 
consider the issues addressed therein.

7.  When the above development has been 
completed, the RO should re-adjudicate 
the claim of entitlement to service 
connection for a bilateral foot disorder.  
If service connection is established for 
any additional foot disability, and 
keeping in mind that service connection 
has already been established for 
bilateral Morton's neuroma, the RO should 
consider whether separate ratings can be 
assigned to each identified foot disorder 
and the manifestations related thereto.  
See Esteban v. Brown, 6 Vet. App. 259 
(1994).  If the decision remains adverse 
to the veteran, she and her 
representative should be issued a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to afford due process and to obtain additional medical 
evidence.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,
 directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

